United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    July 23, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-41326
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                               versus

                        JOSE ROSENDO GARZA,

                                                 Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:05-CR-2401-ALL
                       --------------------

Before JONES, Chief Judge, and JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

     Jose Rosendo Garza appeals his sentence following his guilty-

plea conviction for possession with intent to distribute more than

50 grams of methamphetamine.    He argues that the district court

erred in denying him a minor-role adjustment to his offense level

under U.S.S.G. § 3B1.2(b).     Garza asserts that he was a minor

participant because he was a courier and had limited knowledge of

the conspiracy and drugs transported.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     As Garza did not preserve this issue in the district court, we

review for plain error.      See United States v. Washington, 480 F.3d

309, 313 (5th Cir. 2007).          Pursuant to § 3B1.2 (b), a district

court may decrease a defendant’s offense level by two levels if the

defendant was a minor participant.        An adjustment for a minor role

applies to a defendant “who is less culpable that most other

participants, but whose role could not be described as minimal.”

§ 3B1.2, comment. (n.5).     The district court did not plainly err in

denying   Garza   a   minor-role    adjustment.    Accordingly,    Garza’s

sentence is affirmed.

     Although Garza’s sentence is affirmed, there is a clerical

error in the record.      The indictment and plea agreement charged

Garza with possession with intent to distribute more than 50 grams

of methamphetamine, whereas the judgment reflected that Garza was

convicted of possession with intent to distribute more than 50

kilograms of methamphetamine. Accordingly, this matter is remanded

to the district court for correction of the clerical error in the

judgment pursuant to FED. R. CRIM. P. 36.

     AFFIRMED;    REMANDED    FOR    CORRECTION   OF   CLERICAL   ERROR   IN
JUDGMENT




                                      2